UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1025


ELIJAH SHARP,

                Plaintiff - Appellant,

          v.

ANTIOCH UNIVERSITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cv-00214-JBF-TEM)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Sharp, Appellant Pro Se. John Stephen Wilson, WILSON &
MCINTYRE, PLLC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elijah       Sharp     appeals     the    district      court’s        order

dismissing     Sharp’s       complaint   against     the   Appellee.         We   have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for     the     reasons   stated      by    the    district    court.

Sharp v.     Antioch     Univ.,    No.   2:10-cv-00214-JBF-TEM           (E.D.     Va.

Nov. 5, 2010).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court     and    argument     would   not    aid    the   decisional

process.

                                                                             AFFIRMED




                                         2